Exhibit 10.5

EXECUTION COPY

CITIGROUP FINANCIAL PRODUCTS INC.

388 GREENWICH STREET

NEW YORK, NEW YORK 10013

March 13, 2011

VIA FEDERAL EXPRESS

KBS GKK Participation Holdings II, LLC

c/o KBS Capital Advisors LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Telephone: 949-417-6563

Facsímile: 949-417-6518

Attention: David E. Snyder, Chief Financial Officer

Re: Amendment #1 to Extension Agreement (this “Amendment”)

Ladies and Gentlemen:

We refer to the Extension Agreement, dated March 9, 2011 (the “Extension
Agreement”), by and between KBS GKK Participation Holdings II, LLC (the
“Seller”) and Citigroup Financial Products Inc. (the “Buyer”) relating to the
Master Repurchase Agreement, dated as of August 22, 2008 (as amended and
modified by the Extension Agreement, the “Repurchase Agreement”), by and between
Seller and Buyer. Capitalized terms not defined herein shall have the meanings
set forth in the Repurchase Agreement and if not defined therein shall have the
meanings set forth in the Intercreditor Agreement, dated as of August 22, 2008
(the “Intercreditor Agreement”), by and among Goldman Sachs Mortgage Company
(“Goldman”), Buyer, SLG Stars Mortgage Loan LLC, and SLG Stars Mezz Loan LLC.

Seller requested that Buyer enter into the Extension Agreement to extend the
Termination Date as provided therein. Seller has requested Buyer to agree to
amend the Extension Agreement. Now, therefore, Buyer and Seller agree as
follows:

 

  1.

Amendment to Extension Agreement The parties hereto hereby agree that Paragraph
1(a) of the Extension Agreement is amended by inserting the following as a new
paragraph immediately after the first paragraph of Paragraph 1(a):

“If all conditions precedent under Paragraph 1 of the Omnibus Extension of Loan
Agreements, dated March 13, 2011 (the “Omnibus Extension”), by and among the
borrowers under each of the Senior Loan, the Senior Mezzanine Loan and the
Junior Mezzanine Loan,



--------------------------------------------------------------------------------

Gramercy Capital Corp., GKK Stars Junior Mezz I, LLC, Goldman Sachs Mortgage
Company, Citicorp North America, Inc., KBS GKK Participation Holdings I, LLC ;
KBS GKK Participation Holdings II, LLC and SL Green Realty Corp., have been
satisfied in Buyer’s sole determination, (A) the Termination Date shall be
extended until 11:59 p.m. (New York time) on April 22, 2011, and (B) the “Short
Term Extension Period” shall mean the period from March 9, 2011 until 11:59 p.m.
(New York time) on April 22, 2011.”

 

  2.

Amendment to Extension Agreement The parties hereto hereby agree that Paragraph
1(a) of the Extension Agreement is amended by deleting the words “to have paid”
from clause (ii) of the last paragraph of Paragraph 1(a) of the Extension
Agreement.

 

  3.

Amendment to Extension Agreement The parties hereto hereby agree that Paragraph
3(a) of the Extension Agreement is amended by inserting the following text at
the end of Paragraph 3(a):

“To the extent Seller or any affiliate acquires the equity in the Senior
Mezzanine Borrower or any subsidiary of the Senior Mezzanine Borrower or
acquires any rights to exercise any vote or action therewith, Seller shall not
take any action therewith without Buyer’s prior written consent. Seller agrees
that any proceeds of the Senior Mezzanine Loan and/or of the participation
constituting the Initial Transaction Asset under the Repurchase Agreement (the
“Participation”), including without limitation the equity in the Senior
Mezzanine Borrower or any subsidiary of the Senior Mezzanine Borrower, shall be
delivered to Buyer or its designee endorsed in blank and shall be included in
the Transaction Asset under the Repurchase Agreement. For the avoidance of
doubt, references in this Extension Agreement to the Senior Mezzanine Loan
and/or the Participation include proceeds thereof. ”

 

  4.

Upon written request to Buyer from Seller, Buyer shall, within two (2) business
days following receipt of such written request, confirm in writing to Seller
whether all conditions precedent under Paragraph 1 of the Omnibus Extension have
been satisfied in Buyer’s sole determination and therefore whether the
Termination Date has been extended to April 22, 2011, subject to the provisions
of Paragraph 1(a).

 

  5.

The Extension Fee received by Buyer and Goldman under the Omnibus Extension
shall be applied by Buyer and Goldman for application on account of Buyer’s and
Goldman’s fees, costs and expenses under the Repurchase Agreement and the
Goldman Repurchase Agreement.

 

2



--------------------------------------------------------------------------------

  6.

From and after the effective date of this Amendment, references in the Extension
Agreement to “this Extension Agreement”, “hereof”, or “hereunder”, or words of
like import, shall be deemed to mean the Extension Agreement, as amended by this
Amendment.

This Amendment may be executed in any number of separate counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original and all of which, taken together, shall be deemed to constitute one
and the same instrument. In proving this Amendment in any judicial proceedings,
it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom such enforcement is sought. Any
signature delivered by a party by facsimile transmission or electronic mail
shall be deemed an original signature hereto. This Amendment shall be governed
by the internal laws of the State of New York (including, without limitation,
Section 5-1401, et seq, of the New York General Obligations Law, but otherwise
without regard to the provisions thereof regarding conflicts of law). The
provisions of Section 12.10 (Submission to Jurisdiction; Waivers) and
Section 12.11 (Waiver of Jury Trial) of the Repurchase Agreement are hereby
incorporated in this Amendment by this reference as if fully set forth herein
(except that references therein to the Repurchase Agreement shall be deemed to
be references to this Amendment).

Subject to the terms hereof, Seller hereby (1) unconditionally ratifies and
confirms, renews and reaffirms all of its obligations under the Transaction
Documents, the Transfer Documents, the Security Documents and the Repurchase
Agreement and each of the other related documents referenced therein and
(2) acknowledges and agrees that such obligations remain in full force and
effect, binding on and enforceable against it in accordance with the terms,
covenants and conditions of the Transaction Documents, the Transfer Documents,
the Security Documents, the Repurchase Agreement, and the Extension Agreement as
amended hereby, without impairment.

Subject to the terms hereof, Guarantor hereby (1) unconditionally ratifies and
confirms, renews and reaffirms all of its obligations under the Parent Guaranty
and (2) acknowledges and agrees that such obligations remain in full force and
effect, binding on and enforceable against it in accordance with the terms,
covenants and conditions thereof, without impairment.

Except as set forth herein, Buyer expressly reserves any and all rights and
remedies available to Buyer under the Repurchase Agreement, the Transaction
Documents, the Transfer Documents, the Security Documents and the Participation
Agreement, at law and in equity. No delay, waiver or failure to exercise by
Buyer in exercising any right, remedy, power or privilege hereunder or under the
Repurchase Agreement, the Transaction Documents, the Transfer Documents, the
Security Documents or the Participation Agreement shall preclude any other or
further exercise thereof, or the exercise of any other right, remedy power or
privilege. Seller acknowledges and agrees that no oral communication or course
of dealing from or on behalf of Buyer shall constitute any waiver, agreement,
commitment, or evidence of any assurance or intention of Buyer with respect to
the Repurchase Agreement, the Transaction Documents, the Transfer Documents, the
Security Documents or the Participation Agreement and the transactions
contemplated thereunder, and that any waiver, agreement,

 

3



--------------------------------------------------------------------------------

commitment, assurance, or intention of Buyer with respect to thereto shall be
effective only if in writing and duly executed by Buyer. The execution, delivery
and effectiveness of this Amendment does not constitute a waiver of any Default
or Event of Default. Each of the Repurchase Agreement, the Transaction
Documents, the Transfer Documents, the Security Documents and the Participation
Agreement is and shall remain in full force and effect, and all of the terms and
provisions of the Repurchase Agreement, the Transaction Documents, the Transfer
Documents, the Security Documents and the Participation Agreement are hereby
ratified and reaffirmed. Except as expressly set forth herein, nothing contained
herein shall be construed or interpreted as a modification or amendment of the
Repurchase Agreement, the Transaction Documents, the Transfer Documents, the
Security Documents or the Participation Agreement in any way. Time shall be of
the strictest essence in the performance of the Seller’s obligations hereunder.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.

 

BUYER:

CITIGROUP FINANCIAL PRODUCTS INC.,

a Delaware corporation

By:   /s/ Richard Schlenger Name:   Richard Schlenger Title:   Director

[AMENDMENT TO EXTENSION AGREEMENT]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED: SELLER: KBS GKK PARTICIPATION HOLDINGS II, LLC, a Delaware
limited liability company

By: KBS DEBT HOLDINGS, LLC, a Delaware limited liability company, its sole
member

By: KBS LIMITED PARTNERSHIP, a Delaware limited partnership, its manager

By: KBS REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation, its sole
general partner

                             By:   /s/ David E. Snyder
                             Name:   David E. Snyder
                             Title:   Chief Financial Officer

 

GUARANTOR: KBS REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation By:  
/s/ David E. Snyder Name:   David E. Snyder Title:   Chief Financial Officer

[AMENDMENT TO EXTENSION AGREEMENT]